                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     JEROME MCKINNEY,                         )
                                              )
                                              )
          Plaintiff,                          )
         v.                                   )      Civil Action No. 17-1389
                                              )
 UNIVERSITY OF PITTSBURGH,                    )      Judge Nora Barry Fischer
                                              )
                                              )
         Defendant.                           )

                                MEMORANDUM OPINION

I.      Introduction

        This matter involves an alleged retaliation claim under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e. Specifically, plaintiff Jerome McKinney (hereinafter “plaintiff” or

“Dr. McKinney”) alleges that his employer, the University of Pittsburgh (hereinafter

“defendant” or the “University”), retaliated against him when it internally investigated him for

plagiarism. Dr. McKinney believes that retaliation occurred because he had filed a Title VII

discrimination suit against the University approximately two years earlier. Before the Court is

a motion for summary judgment (Doc. No. 26) filed by the University. For reasons that follow,

the motion will be granted.


II.     Background

        This case has a long history dating back to Dr. McKinney’s alleged discrimination

claims at Civil Action Number 15-1538. For purposes of this motion, it is unnecessary to re-
summarize all the underlying facts from the previous case.1 What follows are the undisputed

facts necessary for resolution of the current motion.

        Dr. McKinney has worked for the University since 1970. Doc. No. 28 ¶ 2; Doc. No. 31

¶ 2. He is a professor in the Graduate School of Public and International Affairs (“GSPIA”).

Id. Dr. McKinney’s discrimination claims, along with his current retaliation claim, largely

involve John T.S. Keeler, the current Dean of GSPIA. See generally Compl., Doc. No. 3. Dean

Keeler is Dr. McKinney’s immediate supervisor. Doc. No. 28 ¶ 5; Doc. No. 31 ¶ 5.

        On August 3, 2013, Dean Keeler advised Dr. McKinney via a written letter that his

salary would be reduced by 20 percent due to poor performance. Doc. No. 28 ¶ 6; Doc. No. 31

¶ 5; Doc. No. 29-3 at 16–20. In this letter, Dean Keeler stated that the decision was based on,

among other things, poor student evaluations, low student enrollments in Dr. McKinney’s

courses, and a lack of research and publications. See generally Doc. No. 29-3 at 16–18. “The

bottom line is that you have been attempting to make it appear that you have an active research

agenda when there is no evidence to substantiate that claim.” Id. at 20.

        On September 11, 2013, Dr. McKinney wrote to the Provost for the University, Patricia

Beeson, objecting to Dean Keeler’s decision to reduce his salary. At this time, he also alleged

that Dean Keeler’s actions had been motivated by race and/or age discrimination. Doc. No. 28

¶ 7; Doc. No. 31 ¶ 7. The University conducted an internal investigation, and Dr. McKinney

thereafter filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) in September 2014. Doc. No. 28 ¶ 8; Doc. No. 31 ¶ 8. On November

23, 2015, Dr. McKinney filed a federal lawsuit against the University in this district at Civil


1
 For a detailed account of the discrimination suit, see this Court's summary judgment opinion at McKinney v.
Univ. of Pittsburgh, No. CV 15-1538, 2017 WL 2418689 (W.D. Pa. June 5, 2017). The opinion is also located on
CM/ECF at Docket Number 41.

                                                     2
Action Number 15-1538, alleging that his salary reduction amounted to racial discrimination

under Title VII and a violation of his due process rights. See generally Doc. No. 1 at 15-CV-

1538.

        The current retaliation claim involves Dr. McKinney’s alleged plagiarized material

contained in his book, Sustainability Budgeting: Imperative for Globalization (the “book” or

“manuscript”).2 At the end of each academic year, faculty within the GSPIA must provide a

summary of their achievements, and they provide this summary on a Faculty Activity Report

(“FAR”). Doc. No. 3 at 3. Dr. McKinney referenced his book as being “under review” with a

publisher in his 2009-10 FAR. Doc. No. 28 ¶ 12; Doc. No. 31 ¶ 12. Dr. McKinney also

referenced this book as being under review on his FARs for 2011-12, 2012-13, and 2015-16.

Doc. No. 28 ¶¶ 13, 14, 20; Doc. No. 31 ¶¶ 13, 14, 20. Dr. McKinney admits, however, that the

first time he submitted the book to any publisher was in 2015. Doc. No. 28 ¶ 16; Doc. No. 31

¶ 16.

        It is undisputed that, on several occasions, Dean Keeler had asked Dr. McKinney for a

manuscript of his book given that it was referenced on his FARs. Doc. No. 28 ¶ 17; Doc. No.

31 ¶ 17. Despite claiming that this book was under review with a publisher as early as 2010,

Dr. McKinney first submitted a manuscript to the University in March 2016. Doc. No. 28 ¶ 27;

Doc. No. 31 ¶ 27. The manuscript was initially submitted in hard copy form to a “Merit Review

Committee,” and was later provided electronically to Dean Keeler’s administrative assistant in

May 2016. See sources cited id. The book was published in 2017. Doc. No. 28 ¶ 26.




2
  Dr. McKinney referenced this book as a work in progress on various documents he submitted to the University.
In these documents, the book was occasionally referenced under different, though similar, titles.

                                                      3
        The parties do not agree on all the investigatory steps which ultimately resulted in the

plagiarism allegations. Nevertheless, certain facts are not in dispute. First, Dean Keeler

suspected that portions of the book were plagiarized at some point between May 2016 and June

8, 2016. Second, Dean Keeler raised these suspicions to Associate Dean Paul Nelson during

that same timeframe. Doc. No. 31 ¶ 33. The University claims that Dean Keeler and Associate

Dean Nelson used Google and other software to verify that portions of the book had been

plagiarized. Doc. No. 28 ¶¶ 33–36. Dr. McKinney asserts that he has no way of confirming

what specific investigatory steps were made. Doc. No. 31 ¶¶ 33–36.

        The parties next agree that the University first notified Dr. McKinney of the issues

surrounding the manuscript on June 8, 2016. Doc. No. 28 ¶ 38; Doc. No. 31 ¶ 38. The parties

were at a court-mandated mediation session for the underlying discrimination case at Civil

Action Number 15-1538. The following day, the University sent Dr. McKinney’s counsel

evidence to support the allegations. See sources cited id. The parties held the mediation session

open for several weeks, but the case did not settle.3

        On July 8, 2016, Dean Keeler met with the University’s Research Integrity Officer,

Craig Wilcox. Doc. No. 28 ¶ 46; Doc. No. 31 ¶ 46. The parties dispute the circumstances

surrounding the meeting. The University asserts that Dean Keeler met with Mr. Wilcox to

explain the reasons for his suspicions, and that Mr. Wilcox later independently verified these

suspicions using plagiarism software. Doc. No. 28 ¶ 51. Dr. McKinney claims that he has no

way to verify what happened at the meeting or what investigative steps Mr. Wilcox took




3
 On June 5, 2017, the Court granted summary judgment in favor of Dr. McKinney on his due process claim. See
McKinney v. Univ. of Pittsburgh, No. CV 15-1538, 2017 WL 2418689 (W.D. Pa. June 5, 2017). The case is
currently on appeal.

                                                    4
following the allegations; Dr. McKinney also claims that the purpose of this meeting was

pretext for retaliation. Doc. No. 31 ¶¶ 48–51.

        In early August 2016, Dr. McKinney received written notice from Dean Keeler about

an Inquiry Panel that would investigate the plagiarism allegations. Doc. No. 29-4 at 26–29.

The panel would include three members of the University, which is consistent with the

University’s Research Integrity Policy (the “policy”). Doc. No. 28 ¶¶ 53–54; Doc. No. 31 ¶¶

53–54; Doc. No. 29-4 at 30. Specifically, the policy states:

        [T]he dean shall appoint in charge one or more objective, qualified persons (the
        Inquiry Panel) to conduct the inquiry, in consultation with the Research Integrity
        Officer . . . They [the panel members] will normally be selected from within the
        University. The inquiry shall consist of information-gathering and preliminary
        fact-finding to determine whether the allegations appear to have substance and
        are sufficiently founded to warrant a formal investigation.

Doc. No. 29-4 at 34. The policy further states:

        The dean shall promptly notify the Respondent of the specific allegations and of
        the initiation of the inquiry and provide the Respondent and the Complainant
        with a copy of the Research Integrity Policy. The dean shall provide the
        Respondent with the names of proposed members of the panel. If the
        Respondent objects to the appointment of one or more of the proposed members,
        he or she shall state the objection(s) in writing to the Provost within 5 days, in
        which case the Provost shall review the proposed list of members . . . and shall
        have authority to direct the dean to replace one or more members of the panel.

Id. at 35.

        The proposed panel included two GSPIA professors. Doc. No. 29-4 at 20. Dr.

McKinney objected to the panel; he also requested that Dean Keeler be removed, that a new

dean be appointed to oversee the process, and that new faculty members be appointed outside

of the GSPIA. Doc. No. 28 ¶ 55; Doc. No. 31 ¶ 55. The University granted these requests,

thereby appointing Dean Gerald Holder of the University’s Swanson School of Engineering to

oversee the investigation. Doc. No. 28 ¶ 56–57; Doc. No. 31 ¶ 56–57. Dean Holder nominated

                                                 5
new members to the Inquiry Panel: Dr. William Chace, Dr. Janelle Greenberg, and Dr. John

Markoff. Doc. No. 28 ¶ 58; Doc. No. 31 ¶ 58. All three members came from departments

outside of the GSPIA. Dr. McKinney had no objections to the new panel members. Doc. No.

28 ¶ 59; Doc. No. 31 ¶ 59.

       The Inquiry Panel met with Dr. McKinney on December 5, 2016. Doc. No. 28 ¶ 63;

Doc. No. 31 ¶ 63. Dr. McKinney “did not dispute the evidence, but argued against the

misconduct allegation on the basis that it was not appropriate to make such judgment on his

work at this stage of his scholarly work in progress.” Doc. No. 29-4 at 47; see also Doc. No.

29-2 at 25 (deposition testimony of Dr. McKinney describing the book as a “work in progress”).

       The University’s integrity policy states that “[p]lagiarism in any scholarly publication

constitutes misconduct.” Doc. No. 29-4 at 32 (emphasis added). In January 2017, the panel (in

a 2-to-1 vote) found that the allegations did not “warrant further formal investigation under the

policy.” Doc. No. 29 at 47. “We agree unanimously that the evidence shows extensive copying

of other sources in the draft manuscript.” Id. Nevertheless, the panel explained that, “[b]ecause

the document central to this allegation of plagiarism is not a scholarly publication and is part of

a work in progress, two of the committee’s members believe that Dr. McKinney’s acts do not

constitute Research Misconduct and thus do not warrant further formal investigation.” Id. The

panel did find, however, that Dr. McKinney committed “Research Impropriety” under the

policy, because there was “verbatim copying of the work of other authors” that amounted to a

“significant departure from accepted scholarly practice.” Id.

       Plagiarism allegations at the University are relatively uncommon. Doc. No. 28 ¶ 66;

Doc. No. 31 ¶ 66. The Research Integrity Officer, Mr. Wilcox, claims that there have been six

reported incidents of alleged research misconduct since his tenure. Three of those cases

                                                6
progressed beyond an Inquiry Panel to a formal investigation. Doc. No. 28 ¶ 67; Doc. No. 31

¶ 67. The parties do not dispute these figures. See id.

        Based on the complaint and the records associated with the instant summary judgment

motion, it appears that the University took no further action after the Inquiry Panel issued its

report. In other words, a formal investigation was never undertaken. Instead, Dean Holder

directed Dr. McKinney to “familiarize himself with iThenticate,” a software application

designed to detect plagiarism. Doc. No. 3 ¶ 34. Dr. McKinney was further instructed to analyze

his manuscripts using that software and to submit a report generated by the software to a

university representative. Id.

        On October 17, 2016, Dr. McKinney submitted another charge with the EOCC, this time

alleging retaliation under Title VII. Id. ¶ 35. He claims that the University – specifically Dean

Keeler — retaliated against him by accusing him of plagiarism and that such allegations were

aimed at dissuading him from pursuing his underlying discrimination claim against the

University. See generally Doc. No. 3. The instant suit was filed on October 26, 2017. The

University has now moved for summary judgment. Doc. No. 26. The motion has been fully

briefed (see Doc. Nos. 27–32) and is ripe for disposition.


III.    Jurisdiction

        The Court exercises subject matter jurisdiction under 28 U.S.C. § 1331. Venue is proper

under 28 U.S.C. § 1391 because a substantial part of the events or omissions giving rise to the

claims occurred in this judicial district.




                                               7
VI.     Standard of review

       Summary judgment is appropriate when the moving party establishes “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact is one that could affect the

outcome of litigation. Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643 (3d

Cir. 2015) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). However,

“[w]here the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party, there is no genuine issue for trial.” N.A.A.C.P. v. North Hudson Reg’l Fire &

Rescue, 665 F.3d 464, 475 (3d Cir. 2011) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986)).

       The initial burden is on the moving party to adduce evidence illustrating a lack of

genuine, triable issues. Hugh v. Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)). Once the moving party satisfies

its burden, the non-moving party must present sufficient evidence of a genuine issue in rebuttal.

Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (citing Matsushita Elec. Indus. Co., 475

U.S. at 587). When considering the parties’ arguments, the Court is required to view all facts

and draw all inferences in the light most favorable to the non-moving party. Id. (citing United

States v. Diebold, Inc., 369 U.S. 654, 655 (1962)). The benefit of the doubt will be given to

allegations of the non-moving party when in conflict with the moving party’s claims. Bialko v.

Quaker Oats Co., 434 F. App’x 139, 141 n.4 (3d Cir. 2011) (citing Valhal Corp. v. Sullivan

Assocs., 44 F.3d 195, 200 (3d Cir. 1995)).

       Nonetheless, a well-supported motion for summary judgment will not be defeated where

the non-moving party merely reasserts factual allegations contained in the pleadings. Betts v.

                                               8
New Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010) (citing Williams v. Borough of

West Chester, 891 F.2d 458, 460 (3d Cir. 1989)). The non-moving party must resort to

affidavits, deposition testimony, admissions, and/or interrogatory answers to demonstrate the

existence of a genuine issue. Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764,

773 (3d Cir. 2013) (citing Celotex Corp., 477 U.S. at 324).


IV.    Discussion

       The Court now turns to the instant motion for summary judgment. To survive summary

judgment, Dr. McKinney must show a prima facie case of retaliation under Title VII and the

existence of genuine, triable issues. The Court finds that Dr. McKinney’s claims fall short of

both hurdles.


A.     The legal framework for retaliation claims

       Title VII provides protection against retaliation for those who participate in EEO

procedures or oppose discrimination. The Act provides:

       It shall be an unlawful employment practice for an employer to discriminate
       against any of his employees . . . because he has opposed any practice made an
       unlawful employment practice by this subchapter, or because he has made a
       charge, testified, assisted, or participated in any manner in an investigation,
       proceeding, or hearing under this subchapter.

42 U.S.C. § 2000e–3(a). To establish a prima facie case of retaliation, a plaintiff must tender

evidence that: “(1) she engaged in activity protected by Title VII; (2) the employer took an

adverse employment action against her; and (3) there was a causal connection between her

participation in the protected activity and the adverse employment action. Moore v. City of

Philadelphia, 461 F.3d 331, 340–41 (3d Cir. 2006) (quoting Nelson v. Upsala Coll., 51 F.3d

383, 386 (3d Cir. 1995)).


                                              9
        Title VII retaliation claims are analyzed under the burden-shifting framework in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 804 (1973): (1) first, the plaintiff must

establish a prima facie case of retaliation; (2) then, the burden shifts to the employer to advance

a legitimate, non-retaliatory reason for the adverse employment action; (3) and finally, the

plaintiff is afforded an opportunity to show that the employer’s proffered reason was a pretext

for retaliation. Moore, 461 F.3d at 331. With respect to the third prong, to survive summary

judgment, the plaintiff “must point to some evidence, direct or circumstantial, from which a

factfinder could reasonably either (1) disbelieve the employer’s articulated legitimate reasons;

or (2) believe that an invidious discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir.

1994) (citations omitted).

        Finally, the Court must analyze the McDonnell Douglas framework using the totality of

the circumstances. Moore, 461 F.3d at 346. “[A]s a play cannot be understood on the basis of

some of its scenes but only on its entire performance, and similarly, a discrimination analysis

must concentrate not on individual incidents, but on the overall scenario.” Id. (quoting Andrews

v. City of Phila., 895 F.2d 1469, 1484 (3d Cir. 1990)).

        With this framework in mind, the Court will now explain why summary judgment must

be granted.


B.      Dr. McKinney has not established an adverse employment action

        First, Dr. McKinney fails to establish a prima facie case of retaliation because he points

to no evidence that would show an adverse employment action.4


4
 Neither party raises this issue in their briefing. Both parties simply assume that Dr. McKinney can show an
adverse employment action. Doc. No. 27 at 3; Doc. No. 30 at 3. The Court cannot agree. Rather than prolong

                                                    10
         The Supreme Court set forth the standard for an “adverse employment action” in

Burlington Northern. The Court held that a plaintiff claiming retaliation under Title VII must

show that a reasonable employee would have found the alleged retaliatory actions “materially

adverse” in that they “well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.

53, 68 (2006). The Court further explained that “[t]he antiretaliation provision protects an

individual not from all retaliation, but from retaliation that produces an injury or harm.” Id. at

67 (emphasis added). “We speak of material adversity because we believe it is important to

separate significant from trivial harms. Title VII, we have said, does not set forth a general

civility code for the American workplace.” Id. (internal quotation marks and citation omitted).

         In Burlington Northern, the Court also explained that the standard for “materially

adverse” is an objective one. And it is flexible:

         Context matters. The real social impact of workplace behavior often depends on
         a constellation of surrounding circumstances, expectations, and relationships
         which are not fully captured by a simple recitation of the words used or the
         physical acts performed. . . A schedule change in an employee’s work schedule
         may make little difference to many workers, but may matter enormously to a
         young mother with school-age children. . . A supervisor’s refusal to invite an
         employee to lunch is normally trivial, a nonactionable petty slight. But to
         retaliate by excluding an employee from a weekly training lunch that contributes
         significantly to the employee’s professional advancement might well deter a
         reasonable employee from complaining about discrimination. . . . Hence, a legal
         standard that speaks in general terms rather than specific prohibited acts is
         preferable, for an act that would be immaterial in some situations is material in
         others.


the resolution of this case, the Court will not order additional briefing and, instead, will decide the case on the
merits based on the written evidence and documents currently before it. This is appropriate because the issue is
purely legal, the record is fully developed, and the plaintiff will not suffer prejudice. Gibson v. Mayor & Council
of City of Wilmington, 355 F.3d 215, 224 (3d Cir. 2004). To that end, Dr. McKinney was given the opportunity
to fully present his evidence (e.g., evidence of a cognizable harm would help him meet his burden in establishing
pretext, as discussed infra in Part VI(C)), and thus any lack of notice here would not cause prejudice. Furthermore,
there is a separate basis to grant summary judgment — plaintiff has not shown pretext. Additional briefing,
therefore, would not afford plaintiff an opportunity to survive judgment.

                                                        11
Id. at 69 (internal quotations omitted).

       In view of this standard, courts generally hold that an internal investigation does not

constitute an adverse employment action for Title VII retaliation purposes unless it results in

discipline or some other cognizable injury. See Ham-Jones v. United Airlines, Inc., No. 4:11-

CV-2008 CDP, 2012 WL 4358004, at *4 (E.D. Mo. Sept. 24, 2012) (“It is well-established in

this Circuit that an internal investigation—even if it leads to a recommendation of discharge—

cannot constitute a materially adverse employment action unless it results in discipline.”)

(collecting cases); Lewis v. State of Connecticut Dep’t of Corr., 355 F. Supp. 2d 607, 619 (D.

Conn. 2005) (same); see also Lakkis v. Lahovski, 994 F. Supp. 2d 624, 633 (M.D. Pa. 2014)

(discussed in First Amendment retaliation context); Von Gunten v. Maryland, 243 F.3d 858, 869

(4th Cir.2001) (holding that “placing [an employee] on administrative leave with pay for a short

time to allow investigation” is not an adverse action for retaliation purposes), abrogated on

other grounds by Burlington, 548 U.S. at 60; Jones v. Se. Pa. Transp. Auth., 796 F.3d 323, 326

(3d Cir. 2015) (“A paid suspension pending an investigation of an employee’s alleged

wrongdoing does not fall under any of the forms of adverse action mentioned by Title VII’s

substantive provision.”).

       Moreover, not every employee grievance serves as an adverse employment action. See,

e.g., Ashton v. SCI-Fayette, Pennsylvania Dep’t of Corr., No. CV 16-1795, 2018 WL 2966849,

at *6 (W.D. Pa. June 13, 2018) (Fischer, J.) (finding, among other things, that increased scrutiny

at work does not rise to level of material adversity) (collecting cases); Brown v. Advocate S.

Suburban Hosp., 700 F.3d 1101, 1107–08 (7th Cir. 2012) (directing “relatively mild epithets”

at plaintiffs, including “troublemaker,” “cry-baby,” and “spoiled child,” would not dissuade a



                                               12
reasonable person from filing a claim, even assuming such epithets concerned plaintiffs’ prior

protected activity); Bhatti v. Trustees of Boston Univ., 659 F.3d 64, 73 (1st Cir. 2011) (written

reprimands, even if undeserved, had no “tangible consequences” and were merely directed at

“correcting some workplace behavior that management perceived as needing correction”);

Lapka v. Chertoff, 517 F.3d 974, 986 (7th Cir. 2008 ) (lower performance ratings were not

actionable unless accompanied by “tangible job consequences”).

       After substantial case research, and in view of the Burlington standard, the Court finds

that Dr. McKinney has not claimed any conduct that would constitute an adverse employment

action because there has been no tangible harm.

       In his complaint, Dr. McKinney states:

       As an academic, Dean Keeler knew, or should have known, the severe
       consequences that a charge of plagiarism could have for the Plaintiff.

                                              ***

       Plaintiff believes, and therefore of theirs, that a potentially career ruining charge
       of plagiarism would dissuade a reasonable professor from pursuing his charges
       of discrimination.

Doc. No. 3–4 at ¶¶ 54, 56 (emphasis added). Certainly, allegations of plagiarism can have

potentially significant consequences. But, potential harm is not the standard. Rather, Dr.

McKinney must point to retaliatory conduct that produced an actual injury. Burlington, 548

U.S. at 67; see also Hottenroth v. Vill. of Slinger, 388 F.3d 1015, 1030 (7th Cir. 2004) (“It is

well established that unfulfilled threats that result in no material harm cannot be considered an

adverse employment action under Title VII.”); cf. Szeinbach v. Ohio St. Univ., 493 F. App’x 690

(6th Cir. 2012) (accusations of misconduct in plaintiff’s research constituted an adverse action

where colleague contacted the editors of journals that had published the plaintiff’s works and



                                                13
broadcast his accusations via e-mail to the faculty and to prominent researchers in plaintiff’s

field).

    The record has now been fully developed. Although the parties dispute Dean Keeler’s intent

when pursuing the plagiarism allegations, they do not dispute the basic events that transpired.

As discussed above in Part II, with full citations to the record:

    •     Dean Keeler had repeatedly asked for a copy of the manuscript at issue;

    •     Dr. McKinney eventually provided Dean Keeler with a manuscript in electronic format

          in May 2016;

    •     Dean Keeler suspected that portions of the manuscript had been plagiarized, and he

          raised those suspicions to Associate Dean Nelson sometime between May 2016 and

          June 8, 2016;

    •     The University notified Dr. McKinney of the allegations on June 8, 2016, at a court-

          ordered mediation session;

    •     The following day, the University provided Dr. McKinney’s counsel with supporting

          evidence via email;

    •     In early August 2016, Dr. McKinney received written notice about an informal

          investigation (the Inquiry Panel) that would determine whether there was sufficient

          evidence to warrant a formal investigation;

    •     Dr. McKinney wrote a letter to the Provost, objecting to the proposed panel and to Dean

          Keeler being involved in the process;

    •     The University appointed a new dean and three new panel members, all of whom were

          outside the GSPIA;

    •     Dr. McKinney met with the Inquiry Panel on one occasion in December 2016;

                                                  14
    •   Dr. McKinney did not dispute the evidence against him, but argued that it did not

        constitute plagiarism under the relevant policy;

    •   About a month later, the Inquiry Panel issued its report;

    •   The Inquiry Panel agreed with Dr. McKinney that he did not commit plagiarism under

        the relevant policy;

    •   Dean Holder then directed Dr. McKinney to familiarize himself with plagiarism

        software and to use the software to analyze his manuscripts;

    •   The informal investigation was closed; and

    •   Dr. McKinney published his book in 2017.

        Based on these undisputed facts, a reasonable jury could not find any tangible harm. As

Dr. McKinney concedes, there was never a formal investigation. As the relevant policy noted,

the informal inquiry process was completely confidential.5 Dr. McKinney has never alleged,

nor has the evidence showed, that the allegations resulted in any harm to his professional

reputation. Furthermore, Dr. McKinney was never disciplined as a result of the investigation.

He did not lose any pay or benefits; he was not placed on administrative leave; he was not given

any significantly different job duties; and there is no evidence that his position as a faculty

member changed in any way. There was also no impact on his professional achievement, and

his book was ultimately published. Accordingly, the internal investigation did not amount to

an adverse employment action.

        The Court’s holding aligns with those cases where, as a general rule, an internal

investigation does not constitute an adverse employment action for Title VII retaliation


5
  The Court notes that the only reason this matter is now in a public forum is because Dr. McKinney filed the
instant lawsuit.

                                                     15
purposes unless it result in discipline. See cases cited supra. Furthermore, this Court has

heeded Burlington’s guidance to consider “materially adverse” under the totality of the

circumstances. To that end, the Court has carefully reviewed the alleged conduct under the

circumstances of this case, and it does not find any materially adverse employment action.

       To the extent Dr. McKinney complains about the quality of the investigation, the steps

he took to defend himself during the informal investigation (e.g., writing to the Provost and

later meeting with the Inquiry Panel on one occasion), and his allegation that he was later asked

to analyze his manuscripts using plagiarism software, the Court finds that each of these

complaints are trivial harms that would not dissuade a reasonable worker from making a

discrimination charge.

       Finally, to the extent Dr. McKinney argues that the plagiarism allegations were an

attempt to pressure him to drop his prior discrimination suit, the Court again finds that this is

not a cognizable injury as a matter of law. See Burton v. Bd. of Regents of Univ. of Wisconsin

Sys., 851 F.3d 690, 697 (7th Cir. 2017) (holding that superior’s alleged act of pressuring

professor to drop discrimination charges and unfulfilled threats of discipline did not amount to

materially adverse action as would support Title VII retaliation claim).

       For these reasons, there is no genuine factual dispute, and the University is entitled to

judgment as a matter of law as it relates to the “adverse employment action” element that is

necessary to sustain a cause of action for retaliation under Title VII.




                                                16
C.     A jury could not reasonably find pretext under the instant set of facts

       Even if Dr. McKinney could meet his burden in showing an adverse employment action,

his claim fails because a reasonable jury could not conclude that he has provided sufficient

evidence of pretext.

       As discussed above, if the employee establishes a prima facie case of retaliation, “the

familiar McDonnell Douglas approach applies in which the burden shifts to the employer to

advance a legitimate, non-retaliatory reason for its conduct.” Moore v. City of Philadelphia,

461 F.3d 331, 342 (3d Cir. 2006) “(quoting Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500–01

(3d Cir. 1997)). If the employer does so, “the plaintiff must be able to convince the factfinder

both that the employer’s proffered explanation was false, and that retaliation was the real reason

for the adverse employment action.” Id. In other words, the plaintiff must show that the

employer’s proffered reason was a pretext for retaliation. Ashton v. SCI-Fayette, Pennsylvania

Dep’t of Corr., No. CV 16-1795, 2018 WL 2966849, at *4 (W.D. Pa. June 13, 2018) (Fischer,

J.).

       Here, the University has met its burden in advancing a legitimate, non-retaliatory reason

for its conduct. Undoubtedly, the University has an interest in ensuring that its faculty members

do not plagiarize. As its integrity guidelines state: “Not only does plagiarism violate the

standard code of conduct governing all researchers, but in many cases it could constitute an

infraction of the law by infringing on a copyright held by the original author or publisher.” Doc.

No. 29-4 at 24 ¶ 1. Moreover, Dr. McKinney represented on his 2009-10, 2011-12, 2012-13,

and 2015-16 FARs that his book was “under review” with publishers. Doc. No. 28 ¶ 16; Doc.

No. 31 ¶ 16. In other words, at the time Dean Keeler secured a copy of the manuscript in May

2016, he had every reason to believe that Dr. McKinney had already submitted his book to

                                               17
publishers for publication. Furthermore, according to the University’s policy, Dean Keeler had

an obligation to report “suspicions or evidence” of research misconduct. Doc. No. 29-4 at 30–

31. Research misconduct includes plagiarism: that is, “the appropriation of another person’s

ideas, processes, results, or words without giving appropriate credit.” Id. at 32. Dr. McKinney

has never disputed that his book included source material without proper attribution. Id. at 47.

Rather, he claims that his actions did not amount to research misconduct because his book was

not yet published. Id. Regardless of whether Dr. McKinney violated the policy, a reasonable

jury would have to conclude, based on the evidence, that the University has advanced a

nondiscriminatory reason for its conduct.

       The burden thus shifts back to Dr. McKinney to show pretext. To defeat summary

judgment at the pretext stage, Dr. McKinney must point to some evidence from which a

factfinder could reasonably either: (1) disbelieve the employer’s articulated legitimate reason;

or (2) believe that an invidious discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action. Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir.

1994) (citations omitted).


       1. Dr. McKinney has not discredited the University’s proffered reason.

       First, Dr. McKinney could defeat summary judgment by pointing to “weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could rationally find them unworthy

of credence.” Id. at 765 (internal quotations and citations omitted). Nevertheless, to discredit

the employer’s proffered reason, the plaintiff must do more than show that the conduct was

unwarranted. “[T]he plaintiff cannot simply show that the employer’s decision was wrong or



                                               18
mistaken, since the factual dispute at issue is whether discriminatory animus motivated the

employer, not whether the employer is wise, shrewd, prudent, or competent.” Id.

       Here, Dr. McKinney has done little to cast doubt on the University’s articulated reasons

such that a rational factfinder would reject them.               It cannot be said that the

accusations/investigation was a witch hunt or some post hoc fabrication — Dr. McKinney

himself did not dispute the evidence against him, which showed verbatim copying of the works

of others in his manuscript. In his complaint, Dr. McKinney stated that “Dean Keeler knew, or

should have known, that an unpublished rough draft, submitted to him at his own request, did

not constitute ‘scholarly publication.’” Doc. No. 3 at 8 ¶ 55. But, the facts bore out differently.

It is undisputed that Dr. McKinney submitted his manuscript to publishers, and that Dean Keeler

would have known of this based on the FAR submissions. There is no evidence in the record,

and indeed nothing from the University’s plagiarism policy, which would suggest that Dean

Keeler did not have a reasonable basis to report the allegations. Although the investigation was

ultimately decided in Dr. McKinney’s favor, that does not discredit the University’s proffered

reasons for its conduct. See Fuentes, 32 F.3d at 765 (a plaintiff cannot simply show that the

employer’s decision was wrong or mistaken).


       2. Dr. McKinney cannot show that a discriminatory reason was more likely than

not a motivating factor in the University’s conduct.

       Dr. McKinney could also avoid summary judgment by coming forward with sufficient

evidence “from which a factfinder could reasonably conclude that an illegitimate factor more

likely than not was a motivating or determinative cause of the adverse employment decision.”

See id. at 765. Pretext can be shown this way by producing evidence that (1) the employer



                                                19
previously has retaliated against the plaintiff; (2) the employer has retaliated against other

persons; or (3) the employer has treated more favorably similarly situated employees who did

not engage in the protected activity at issue. See Ashton v. SCI-Fayette, Pennsylvania Dep’t of

Corr., No. CV 16-1795, 2018 WL 2966849, at *9 (W.D. Pa. June 13, 2018) (citing Fuentes, 32

F.3d at 765). In addition, the following factors are relevant to this inquiry: the defendant’s

credibility, the timing of events giving rise to the improper motivation, and the employer’s

overall treatment of the employee (e.g., when the employer responds in a manner that appears

unduly harsh or inappropriate under the circumstances). See Josey v. John R. Hollingsworth

Corp., 996 F.2d 632, 638–39 (3d Cir. 1993); Fuentes, 32 F.3d at 766.

        Dr. McKinney has not argued or presented evidence in this case that the University has

previously retaliated against him or others, nor has he shown that the University treated more

favorably similarly situated employees who have not raised Title VII claims. To the contrary,

there have been at least six reported incidents of research misconduct since Mr. Wilcox has

taken office; in at least three of those cases, the allegations progressed past the Inquiry Panel to

a formal investigation. Doc. No. 28 ¶ 67; Doc. No. 31 ¶ 67. In other words, in half of the other

research misconduct cases, individuals were treated more severely than Dr. McKinney.

        In his brief opposing summary judgment, Dr. McKinney argues that pretext can be

inferred based on alleged defects in the investigation and the suspicious timeline for Dean

Keeler’s reporting. Doc. No. 30 at 5–11. These are appropriate factors to consider when

determining whether an inference of pretext can be made. Nevertheless, they are unpersuasive

here.

        Regarding defects in the investigation, Dr. McKinney points to evidence that Dr. Keeler

appointed two prospective panel members who belonged to the GSPIA. Dr. McKinney claims

                                                20
that these appointments were inappropriate because Dr. Keeler is the direct supervisor to GSPIA

faculty members. Doc. No. 30 at 7. Dr. McKinney also notes a discrepancy in the August 2016

letter: “A letter signed by Dean Keeler was . . . sent to the Plaintiff to inform him that Dean

Keeler had ‘received allegations of plagiarism on [Plaintiff’s] part,’ even though Dean Keeler

was actually the individual who made the accusations.” Id. (emphasis in original).

       A reasonable jury could not find that this evidence raises an inference of retaliation.

       First, the University policy provides that the “dean shall appoint in charge one or more

objective, qualified persons (the Inquiry Panel) to conduct the inquiry . . . [t]hey will normally

be selected from within the University.” Doc. No. 29-4 at 35. According to the policy,

therefore, there was nothing improper about Dean Keeler appointing two professors from the

GSPIA. Moreover, Dr. McKinney points to no evidence that these proposed panel members

would have any actual bias against him. In fact, there is no evidence suggesting that the panel

members had any reason to know of the animosity between Dean Keeler and Dr. McKinney or

of the discrimination suit against the University.

       Second, to the extent the August 2016 letter did not specify that Dean Keeler was the

person who initially suspected Dr. McKinney of plagiarism, this grievance is either “unfounded

or too petty to serve as evidence of retaliation.” Jones v. Se. Pa. Transp. Auth., 796 F.3d 323,

330 (3d Cir. 2015) (holding that numerous alleged defects in investigation was not evidence of

retaliation). Mr. Wilcox, the Research Integrity Officer, conducted his own inquiry prior to the

August 2016 letter. Doc. No. 30-4 at 6. It is reasonable to conclude that Dean Keeler was

alluding to Mr. Wilcox’s inquiry when he stated that he had received accusations of plagiarism.

Even if Dean Keeler intentionally misrepresented the identity of Dr. McKinney’s accuser in his

letter, it had no bearing on the outcome of the investigation. Ultimately, an independent panel

                                               21
— and not Dean Keeler — would determine whether the allegations had substance. The letter,

in effect, did not prejudice Dr. McKinney, nor did it affect his ability to defend himself. Jones

v. SEPTA, No. 12-CV-6582-WY, 2014 WL 3887747, at *12 (E.D. Pa. Aug. 7, 2014), aff’d sub

nom. Jones v. Se. Pa. Transp. Auth., 796 F.3d 323 (3d Cir. 2015) (reasoning that alleged defects

in investigation did not prejudice plaintiff in mounting a proper defense). In other words, given

that the letter had little to no bearing in the investigation, a reasonable jury could not conclude

that defects in the letter amounted to a bad faith investigation.6

         Dr. McKinney also claims that pretext can be inferred based on “multiple timeline issues

with regards to [the University’s] investigation, specifically the presentation of evidence at his

mediation, and the subsequent decision to wait to determine whether the discrimination suit

would be settled at mediation before proceeding with plagiarism charges.” Doc. No. 30 at 10.

Dr. McKinney argues that Dean Keeler suspected plagiarism in May 2016, yet he waited two

weeks to first notify Dr. McKinney (i.e., at the June 8, 2016 mediation session related to his

discrimination suit). Doc. No. 30 at 5. He further argues that Dean Keeler then waited a few

weeks to report the allegations to Mr. Wilcox and only after it became apparent that the

discrimination suit would not be settle. Id. at 6. “The clear implication . . . is that [the

University] was prepared to forgo any plagiarism claims had settlement been able to be reached

in the related case.” Id. at 8.

         The record once again does not support an inference of pretext based on the timeline of

events. Contrary to Dr. McKinney’s arguments, Dean Keeler initially met with Associate Dean



6
 The Inquiry Panel included the written notice to Dr. McKinney as part of its final report. See Doc. No. 29-4 at
50. To that end, the fact that the identity of the accuser was anonymous likely added greater fairness to the process.
Once again, the fact that Dean Keeler did not identify himself as the accuser in the letter does not suggest prejudice
or any inference of pretext.

                                                         22
Nelson to report the plagiarism allegations at some point before the mediation session. Doc.

No. 31 ¶ 33. Moreover, Dean Keeler had asked for a copy of Dr. McKinney’s manuscripts well

before the underlying discrimination suit had even started, and Dr. McKinney eventually

provided an electronic copy of the manuscript at issue in May 2016. Doc. No. 28 ¶ 27; Doc.

No. 31 ¶ 27. Nothing about this timeline is suspicious.

        Next, as for the alleged delay in the investigative process, the University contends that

the plagiarism issue would have been moot had Dr. McKinney accepted any settlement proposal

from the University.         The Court is reluctant to get involved in confidential settlement

negotiations7; nevertheless, the University’s explanation is reasonable.                      If anything, a

reasonable jury could conclude that the University was acting in Dr. McKinney’s best interests

by delaying a more formal investigation into the plagiarism allegations given that the issue

might have become moot. Furthermore, the delay between the initial suspicions and the

initiation of the Inquiry Panel was hardly significant. This Court cannot conclude that a delay

of several weeks between initial suspicions of plagiarism — which Dr. McKinney concedes is

a serious accusation — and Dr. McKinney’s formal notice of the investigatory process, gives

rise to an inference of pretext.

        Put simply, by all accounts the record shows that the University behaved appropriately

under the circumstances. Dean Keeler initially suspected plagiarism, and he sought the

guidance of Associate Dean Nelson. He then sought guidance from the Research Integrity

Officer, Mr. Wilcox. The University initially informed Dr. McKinney of the accusations in a



7
 Indeed, this Court has previously commented on “the time honored principle that settlement discussions generally
remain confidential.” E.E.O.C. v. U.S. Steel Corp., 877 F. Supp. 2d 278, 293 (W.D. Pa. 2012); see also U.S.
DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, ADR POLICIES AND PROCEDURES (effective Feb.
1, 2012), available at https://www.pawd.uscourts.gov/sites/pawd/files/ADRPolicies.pdf; 28 U.S.C. § 652(d).

                                                      23
confidential setting. Dean Keeler and Mr. Wilcox then followed the University policy by

notifying Dr. McKinney in writing that an Inquiry Panel would investigate the accusations. The

University then granted Dr. McKinney’s request to have a new dean appointed; the newly

appointed dean nominated three new panel members who were faculty members outside the

GSPIA. Dr. McKinney had no objection to the new panel. The University timely investigated,

in a confidential manner, and it ruled in Dr. McKinney’s favor shortly thereafter. Nevertheless,

the investigation showed that Dr. McKinney had included verbatim portions of other authors’

works in his book, and they found that this conduct amounted to a significant departure from

accepted practice. Even so, the investigation ended, and Dr. McKinney suffered no adverse

consequences. His book was published, and he remains a professor at the University.

       When viewing the record in the light most favorable to plaintiff, the Court finds that a

reasonable jury could not conclude that a discriminatory reason was more likely than not a

motivating cause of the University’s action. The University had every right to investigate

suspicions of plagiarism by one of its professors. It cannot be true that the University was

without the ability to investigate these legitimate concerns simply because Dr. McKinney had

previously filed a discrimination lawsuit.


V.     Conclusion

       For the reasons stated herein, the University has shown that it is entitled to summary

judgment on the motion and the retaliation claim. An appropriate order follows.

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     U.S. District Judge
Dated: December 17, 2018

cc/ecf: All counsel of record.


                                              24
